per curiam:
Examinados los autos, analizada la prueba que tuvo ante sí el tribunal sentenciador y estudiadas las cuestiones que plantean las partes en sus alegatos, este Tribunal concluye que los tres errores señalados por los apelantes en este recurso son frívolos. Después de aprobarse la sec. 10 de la Ley de la Judicatura de 1952, 4 L.P.R.A. see. 62, es inconcebible que se haga el primer apuntamiento. Aun suponiendo que la competencia para conocer de este caso no correspondiera al.Tribunal Superior, como alega el apelante, éste no solicitó oportunamente el traslado del pleito al Tribunal de Distrito. El caso se ventiló ante el *519Tribunal Superior por convenio tácito de las partes y con la anuencia del juez que presidía la Sala en ese momento. El propio apelante admite que no se dió cuenta de la ale-gada cuestión sobre competencia y que “por eso (es) que por primera vez la levantamos en apelación”. Véanse Cooperativa de Cafeteros de Puerto Rico v. Colón, 76 D.P.R. 473, 477 (1954) y Rodríguez v. Registrador, 75 D.P.R. 712 (1953).
 El segundo error señalado impugna las determinaciones de hecho del Tribunal Superior en este caso. No existe base alguna en la prueba para dejarlas sin efecto. Véanse 32 L.P.R.A. Ap. R. 52; Carrión v. Tesorero de Puerto Rico, 79 D.P.R. 371, 384-86 (1956); Ochoa v. Cía. Ron Carioca, 79 D.P.R. 861, 862 (1957). Tampoco existe justificación alguna en los autos para alegar que el tribunal a quo erró al condenar a los demandados a pagar $100 de honorarios de abogado a la parte demandante. Véanse Géigel v. Ramos, 79 D.P.R. 862, 865-66 (1957); Martín v. Torres, 79 D.P.R. 391, 393 (1956); Torres v. Biaggi, 72 D.P.R. 869, 877 (1951).
A nuestro juicio la parte apelante ha incurrido en manifiesta temeridad al instar un recurso de apelación en este caso, por lo cual procede imponerle la cantidad de $200 en concepto de honorarios de abogado en apelación que deberá pagar a la parte apelada. Véanse 32 L.P.R.A. see. 1461; Géigel v. Ramos, supra; Martínez & Márquez v. Whitehead & Co., 79 D.P.R. 153 (1956); Pabón v. Morales, 79 D.P.R. 154 (1956) y Martín v. Torres, supra.

Debe confirmarse la sentencia apelada, condenándose ade-más a los demandados-apelantes a pagar la suma de $200 en concepto de honorarios de abogado en apelación a los demandantes-apelados.